                Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 1 of 14 PageID #:1

  AO 106 (REV 4/10) Affidavit for Search Warrant
                                                                               AUSA Esther S.

                                                                                                         IaAR
                                          UNITED STATES DISTRICT               COURT            llt^,-
                                                                                                                2S   208


                         :":"::)DISTRICTOF""::':,ff::-*''Wffi,*,#'2,,*,
                                                                                 I 9M223
the US Priority Mail Express package bearing
tracking number 8L8497 91448US, further described
in Attachment A

                APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

       I, Stephanie Glad, a Postal Inspector of the U.S. Postal Inspection Service, request a search warrant and state
under penalty of perjury that I have reason to believe that in the following package:
                                                     See   Attachment A
located in the Northern District of Illinois, there is now concealed:


                                                     See   Attachment B
          The basis for the search under Fed. R. Crim. P. 41(c) is evidence, instrumentalities, and contraband.
          The search is related to a violation of:
 Code Section                                                     Offense Description
 Title   21, United States Code, Section 843(b)                  narcotics

          The application is based on these facts:
                                                   See   Attached Affidavit,
          Continued on the attached sheet.




                                                              STEPHANIE GLAD. Postal Inspector, U.S. Postal Inspection
                                                              Service
                                                                                 Printed name and title

Sworn to before me and signed in my presence.


 Date: March 28.20L9


 City and State: Chicago. Illinois
                                                                                   Printed name and title




                                                                                                                           i
       Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 2 of 14 PageID #:2




UNITED STATES DISTRICT COURT                    )
                                                )
NORTHERN DISTRICT OF ILLINOIS                   )

                                     AT'FIDAVIT

        I, Stephanie Glad, being duly sworn, state as follows:

        1.     I am a Postal Inspector with the U.S. Postal Inspection Service. I have
been so employed since approximately August 20L8. As part of my duties as a USPIS

Postal Inspector, I investigate criminal violations relating to violations of the federal

laws relating to the mails and to controlled substances.

        2.    This affrdavit is made in support of an application for a warrant to

search the US Priority Mail Express Parcel with Tracking Number EL849791448US

described further     in   Attachment   A (the "subject Parcel"), for          evidence,

instrumentalities, and contraband described further in Attachment B, concerning

narcotics offenses, in violation of Title 21, United States Code, Section S43(b).

        3.    The statements in this affidavit are based on my personal knowledge,

and on information   I have received from other law enforcement personnel and from
persons   with knowledge regarding relevant facts.     Because   this affidavit is being
submitted for the limited purpose of securing a search warrant, I have not included

each and every fact known to me concerning this investigation. I have set forth facts

that   I believe are sufficient to establish probable cause to believe that evidence,
instrumentalities, and contraband of violations of Title 21, United States Code,

Section 843(b), are located within the Subject Parcel.
        Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 3 of 14 PageID #:3




I.        FACTS SUPPORTING PROBABLE CAUSE TO SEARCH THE
          SUBJECT PAII,CEL

          4.     On March 27,2019, Postal Inspectors inspected the Subject Parcel at

USPS International Service Center in Chicago, IL in Chicago, Illinois. The Subject

Parcel was mailed on March 27, 2079, from Northbrook, Illinois, 60062 and is
addressed to "Ryan ARMSTRONG, 2129 NE 88th AVE, Portland, OR97220,"                     with a
return address of "Elisa ALFARO,3727 W. Eddy, Chicago, IL 60618." The Subject

Pareel bears $25.50 in postage, measures approximately 12 inches by 9.25 inches by

L.5 inches, and weighs approximately 1 pound and 7 ounces.

          5.     Postal Inspectors observed several characteristics about the Subject

Parcel that, in my training and experience, can be consistent with parcels containing

a controlled substance. First, Postal Inspectors ran the sender and recipient names

and addresses on the Subject Parcel through a law enforcement database.

According to the database, the sender's name (Elisa Alfaro) did associate with the

address of 3727 W. Eddy, Chicago,        IL 60618, but according to the database, that has

not been Ms. Alfaro's address since approximately June 20t1. To further investigate

the sender address, Postal Inspectors called Ms. Alfaro on March 27, 20tg to ask

whether she shipped a package.l The individual called confirmed to Postal Inspectors

that she is Elisa Alfaro. According to Ms. Alfaro, she did not ship a package on March

27,20L9. Ms. Alfaro stated that her daughter may have shipped a package in her


1   The Postal Inspectors located Ms. Alfaro's telephone number in a law enforcement database.
                                               2
     Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 4 of 14 PageID #:4




name. Later the same night, Ms. Alfaro called the Postal Inspectors and informed

Postal Inspectors she spoke with her daughter, and her daughter confirmed she sent

a package in Ms. Alfaro's name. Ms. Alfaro also stated that her daughter stated the

package contained "collectibles." Based on my training and experience, use of a

different sender name, and fictitious sender addresses, can indicate that the sender

does not want to be associated   with the parcel.

      6.     In   addition, Postal Inspectors observed that the Subject Parcel

contains a signature waiver, meaning that the recipient does not have to sign for the

parcel. Based on my training and experience, signature waivers can be a way for a

receiver who does not want to be identified to avoid interacting      with the Postal
Service and being associated with the parcel.

      7.     Each of the characteristics    I   describe above can be consistent with

parcels that do not contain contraband. Based on the Postal Inspectors'training and

experience and based upon the nature of the conversation that the Postal Inspectors

had with Ms. Alfaro, however, the combination of these characteristics led Postal

Inspectors to investigate further by calling     in a narcotics dog to perform further
examination of the Subject Parcel.

      8.     On March 27,2019, Postal Inspectors arranged for a Des Plaines Police

Department Canine Officer and his canine partner, "Jager," to meet and examine the

Subject Parcel. According to the Canine Officer, Jager is certified annually as a

narcotics dog, and was most recently re-certified on August 7, 20L8. Jager is trained
     Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 5 of 14 PageID #:5




to sniff buildings, vehicles, envelopes, and wrapped parcels to detect the odors of

heroin, cocaine, marijuana, hash, methamphetamine, ecstasy, and other controlled

substances   that could be contained inside. Jager is also trained to indicate the
presence of such substances or their scents by alerting to the item he is sniffing.   In

addition, according to USPIS records, Jager has successfully alerted to controlled

substances in U.S. Mail Parcels and letters on 23 occasions since January 2018,    with

a success rate of approximately 92Vo. To the best of my knowledge, the Des Plaines

Police Department does not maintain records regarding the overall success rate for

its drug detection dogs, and therefore only the USPIS success rate is available.

      9.      On March 27,20Lg, at the Postal Service International Service Center

at O'Hare Airport in    Chicago, Illinois, Postal Inspectors arranged    a controlled

substance detection test in the workroom area. However, upon the arrival of Jager to

the workroom area, the Des Plaines Police Department Canine Officer informed

Postal Inspectors that Jager was too excited to perform an inspection. Specifrcally,

Jager damaged some of the protective containers wherein some of the parcels of the

line-up were located.

      10.     Since Postal Inspectors were unable to complete an inspection on March

27,2019, the next day, on March 28,20L9, Postal Inspectors arranged for a United

States Customs and Border Protection Canine Offrcer (the "CBP Canine Officer") and

his canine partner, "Hannah," to meet and examine the Subject Parcel. According

to the CBP Canine Officer, Hannah is certifred annually by United States Customs
        Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 6 of 14 PageID #:6




and Border Protection as a narcotics dog. Hannah was most recently re-certified on

September 6, 2018. Hannah is trained to sniff buildings, vehicles, envelopes, and

wrapped parcels      to   detect the odors       of heroin,   cocaine, marijuana, hash,

methamphetamine, ecstasy, and other controlled substances that could be contained

inside. Hannah is also trained to indicate the presence of such substances or their

scents by alerting to the item he is sniffing.   In addition, according to USPIS records,

Hannah has successfully alerted to controlled substances in U.S. Mail Parcels and

letters on L63 occasions since December 2014, with a success rate of approximately

9OVo.   To the best of my knowledge, U.S. Customs and Border Protection does not

maintain records regarding the overall success rate for its drug detection dogs, and

therefore only the USPIS success rate is available.

         11.   On March 28,2019, at the Postal Service International Service Center

at O'Hare Airport in      Chicago, Illinois, Postal Inspectors arranged      a controlled
substance detection test by placing the Subject Parcel among approximately 5 other

parcels in the workroom area. Postal Inspectors then witnessed Hannah examine the

parcels and observed Hannah alert by sitting next to the Subject        Parcel. Hannah

did not alert to any of the other parcels. The Canine Officer informed Postal
Inspectors that Hannah's actions indicated the presence of narcotics and/or controlled
      Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 7 of 14 PageID #:7




substances    in the Subject Parcel.2 Postal         Inspectors then took custody of the

Subject Parcel.

II.    CONCLUSION
       L2.     Based on the above information,         I   respectfully submit that there is

probable cause to believe that narcotics offenses, in violation of Title 21, United States

Code, Section 843(b), have been committed, and        that evidence, instrumentalities, and

contraband relating to this criminal conduct, as further described in Attachment B,

will be found in the Subject Parcel, as further              described   in Attachment A. I
therefore respectfully request that this Court issue a search warrant for the Subject

Parcel more particularly described in Attachment A, authorizing the seizure of the

items described in Attachment B.

       FURTHER AFFIANT SAYETH NOT.




                                                   Stephanie Glad



Subscribed and sworn

2 Accordingto the CBP Canine Officer, Hanna                  to not alert to the scent ofanother
canine, because she was trained to alert only tb'narcotict. To avoid the risk of false alerts,
Hannah is provided with "conflict training," where Hannah is trained against alerting to
innocuous items that are either commonly found in the workplace or commonly found around
narcotics. For example, Hannah has been trained against alerting to Mylar bags, and other
packaging that is commonly used to wrap narcotics, if those materials have not been in
contact with narcotics. In addition, multiple canine partners are trained on the same object,
or the same set of objects, which assures a canine partner like Hannah against does not alert
simply to the presence or scent of another canine.
                                               6
Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 8 of 14 PageID #:8




                   LE
                 te Judge
     Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 9 of 14 PageID #:9




                               ATTACHMEIVT A

                  DESCRIPTION OF ITEM TO BE SEARCHED

         The United States Priority Mail Express Parcel with Tracking Number

8L849791448US, bearing     a return   address   of "Elisa ALFARO, 3727 W.' Eddy,
Chicago,   IL 60618," and a recipient address of "Ryan ARMSTRONG,   2129 NE 88th

AVE, Port1and, OR 97220." The Subject Parcel measures approximately L2 inches

by 9.2linches by 1.5 inches, weighs approximately 1 pound" and 7 ounces, and bears

$ZS.SO   in postage
   Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 10 of 14 PageID #:10




                                 ATTACHMENT B

                         LIST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities and contraband concerning violation of   Title 21,
United States Code, Section 843(b), as follows:

      1.     Controlled substances.

      2.     Packaging for controlled substances.

      3.     Items associated with controlled substances.

      4.     Items that identify the sender or receiver of the parcel.

      5.     United States currency.
              Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 11 of 14 PageID #:11


 AO 93 (Rev. 11/13) Search and Seizure Warrant                             AUSA Esther S. Mignanelli, (312) 353-5323

                                UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Matter of the Search ofl
                                                                 caseNumber:
the US Priority Mail Express package bearing
tracking number 8L8497 91448US, further described                                   1
                                                                                    -
                                                                                      gMPzB
in Attachment A

                                       SEARCH AND SEIZIIRE WARRANT

To: Stephanie Glad and any authorized law enforcement officer
        An application by a federal law enforcement officer or an attorney for the government requests the search of
the following person or property located in the Northern District of Illinois:
                                                  See   Attachment A
        I find that the affrdavit(s), or any recorded testimony, establish probable cause to search and seize the person
or property described above, and that such search will reveal:


                                                  See   Attachment B


        YOU ARE HEREBY COMMANDED to execute this warrant on or before April 11. 2019 in the daytime (6:00
a.m. to 10:00 p.m.).

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the issuing United States Magistrate
Judge.

                                       3o'Yw
 Date and time issued: March 28-2019


 City and State: Chicago,Illinois
                                                                                   Printed ruqme qnd title
                Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 12 of 14 PageID #:12



AO 93 (Rev.     Search and Seizure Warrant (Page 2)

                                                            Return
   Case No:            Date and Time Warrant Executed:           Copy of Warrant and Inventory Left With:


   Inventory made in the presence of:


   Inventory ofthe property taken and name ofany person(s) seized:




                                                       Certification
           I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
   to the designated judge.

     Date:
                                                                                 Executing officer's signature


                                                                                    Printed name qnd title
    Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 13 of 14 PageID #:13




                                        ATTACHMENT A

                    DESCRIPTION OF ITEM TO BE SEARCHED

      The United States Priority Mail Express Parcel with Tracking Number

EL84g7gl448US, bearing a return address of "Elisa ALFARO, 3727 W. Eddy,

Chicago,   IL   6061-8," and a recipient address of "Ryan ARMSTRONG, 2129         NE 88th

AVE, Portland, OR 97220." The Subject Parcel measures approximately 12 inches

by 9.25 inches by      1".5   inches, weighs approximately 1 pound and 7 ounces, and bears

$zS.SO   in postage.
    Case: 1:19-mc-00223 Document #: 1 Filed: 03/28/19 Page 14 of 14 PageID #:14




                                 ATTACHMEI{T B

                         LIST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities and contraband concerning violation of   Title 21,
United States Code, Section 843(b), as follows:

      1.     Controlled substances.

      2.     Packaging for controlled substances.

      3.     Items associated with controlled substances.

      4.     Items that identifr the sender or receiver of the parcel.

      5.     United States currency.
